Citation Nr: 1341695	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  06-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to an effective date prior to August 8, 2005, for the award of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from January 1965 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a March 2009 hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

The Board previously remanded the appeal in July 2009, September 2011, October 2012, and April 2013.  For the reasons discussed below, an additional remand is unfortunately required.   

The issues of entitlement to service connection for hypertension, arthritis of the bilateral knees, deep vein thrombosis, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fibromyalgia, all including as secondary to service-connected PTSD, have been raised by the record in November 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a July 2013 rating action the RO denied service connection for a heart disability.  In a November 2013 statement, the Veteran's representative expressed disagreement with the July 2013 rating action.  The Board accepts this statement as a timely notice of disagreement (NOD) with respect to the denial of service connection for a heart disability.  See 38 U.S.C.A. § 20.201 (2013).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstance, the Board has no discretion and is obligated to remand the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 241-41 (1999). 

As the Board is remanding the service connection for a heart disability claim, the TDIU claim too must be remanded because the matters addressed in the SOC may impact the earlier effective date claim for TDIU presently within the Board's jurisdiction.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point be premature.

Accordingly, the case is REMANDED for the following actions:


1.  The RO must issue an SOC with respect to the claim for entitlement to service connection for a heart disability, to include notification of the need to file a timely substantive appeal to perfect appellate review of this matter.

2.  Thereafter, readjudicate the Veteran's claim for entitlement to an earlier effective date for TDIU.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case, and provide an appropriate length of time for response.  Then, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



